EXHIBIT B
(S) - Secured                                             EXHIBIT B
(A) - Administrative
(B) - 503(b)(9)                                  Incorrectly Classified Claims
(P) - Priority
(U) - Unsecured
(T) - Total Claimed

                                                                         Claim            Modified
Item Name/Address of Claimant    Claim #   Debtor/Case #                Amount            Amount       Basis for Objection
  1    AMERICAN DIGITAL           20051    MX USA, LLC                       - (S)             - (S)   GOODS DELIVERED TO THE
       IMAGING & MEDICAL                   19-10395                 $9,908.87 (A)     $6,612.27 (A)    DEBTOR MORE THAN 20 DAYS
       PRODU                                                                 - (B)             - (B)   PRIOR TO FILING.
       1894 E WILLIAM ST                                                     - (P)             - (P)
       SUITE 4 #110                                                $35,801.24 (U)    $39,097.84 (U)
       CARSON CITY, NV 89701-                                      $45,710.11 (T)    $45,710.11 (T)

  2    COMP-RAY INC                154     SCHRYVER MEDICAL                 - (S)              - (S)   SERVICES PROVIDED, NOT
       205 W DEER VALLEY RD                SALES AND                  $403.46 (A)              - (A)   ELIGIBLE FOR 503(B)(9)
       PHOENIX, AZ 85027                   MARKETING, LLC                   - (B)              - (B)   TREATMENT.
                                           19-10398                         - (P)              - (P)
                                                                            - (U)       $403.46 (U)
                                                                      $403.46 (T)       $403.46 (T)
  3    LEADINGAGE                 20333    TRIDENT HOLDING                  - (S)              - (S)   SERVICES PROVIDED, NOT
       MASSACHUSETTS                       COMPANY, LLC               $219.18 (A)              - (A)   ELIGIBLE FOR 503(B)(9)
       246 WALNUT ST                       19-10384                         - (B)              - (B)   TREATMENT.
       SUITE 203                                                            - (P)              - (P)
       NEWTON, MA 02460                                                     - (U)       $219.18 (U)
                                                                      $219.18 (T)       $219.18 (T)
  4    MEDIX STAFFING             20053    TRIDENT HOLDING                   - (S)             - (S)   SERVICES PROVIDED BY NON-
       SOLUTIONS, INC.                     COMPANY, LLC            $10,512.33 (A)              - (A)   EMPLOYEE STAFFING
       222 S. RIVERSIDE PLAZA              19-10384                          - (B)             - (B)   COMPANY, NOT ELIGIBLE FOR
       SUITE 2120                                                  $12,850.00 (P)              - (P)   503(B)(9) TREATMENT.
       CHICAGO, IL 60606                                           $10,630.78 (U)    $33,993.11 (U)
                                                                   $33,993.11 (T)    $33,993.11 (T)
  5    P J HILTON & ASSOCIATES     172     KAN-DI-KI LLC                     - (S)             - (S)   SERVICES AND GOODS
       457 WEST ALLEN AVENUE               19-10391                $11,169.80 (A)     $7,219.20 (A)    DELIVERED TO THE DEBTOR
       #106                                                                  - (B)             - (B)   MORE THAN 20 DAYS PRIOR TO
       SAN DIMAS, CA 91773                                            $388.49 (P)              - (P)   FILING. CLAIMANT IS NOT A
                                                                   $10,463.20 (U)    $14,802.29 (U)    GOVERNMENTAL UNIT.
                                                                   $22,021.49 (T)    $22,021.49 (T)



                                                                                                                             Page 1 of 2
(S) - Secured                                                EXHIBIT B
(A) - Administrative
(B) - 503(b)(9)                                     Incorrectly Classified Claims
(P) - Priority
(U) - Unsecured
(T) - Total Claimed

                                                                             Claim             Modified
Item Name/Address of Claimant       Claim #    Debtor/Case #                Amount             Amount       Basis for Objection
  6      RIVERBEND PARTNERS LLC      20005     SCHRYVER MEDICAL                  - (S)              - (S)   RENT, NOT ELIGIBLE FOR
         20849 CASCADE RIDGE                   SALES AND                  $800.00 (A)               - (A)   503(B)(9) TREATMENT.
         DRIVE                                 MARKETING, LLC                    - (B)              - (B)
         MOUNT VERNON, WA 98274                19-10398                          - (P)              - (P)
                                                                                 - (U)       $800.00 (U)
                                                                          $800.00 (T)        $800.00 (T)
  7      SIMONS X-RAY CORP            253      SCHRYVER MEDICAL                 - (S)               - (S)   SERVICES PROVIDED, NOT
         ATTN: SCOTT SIMONS                    SALES AND                $1,850.72 (A)               - (A)   ELIGIBLE FOR 503(B)(9)
         711 W 800 S                           MARKETING, LLC                   - (B)               - (B)   TREATMENT, AND DELIVERED
         SALT LAKE CITY, UT 84104              19-10398                         - (P)               - (P)   TO THE DEBTOR MORE THAN 20
                                                                                - (U)      $1,850.72 (U)    DAYS PRIOR TO FILING.
                                                                        $1,850.72 (T)      $1,850.72 (T)
  8      SOURCE RAY INC              20276     MDX-MDL HOLDINGS,                - (S)               - (S)   SERVICES PROVIDED, NOT
         90 FLEETWOOD COURT                    LLC                     $19,013.50 (A)     $15,735.50 (A)    ELIGIBLE FOR 503(B)(9)
         RONKONKOMA, NY 11779                  19-10383                         - (B)               - (B)   TREATMENT.
                                                                                - (P)               - (P)
                                                                                - (U)      $3,278.00 (U)
                                                                       $19,013.50 (T)     $19,013.50 (T)
 Total                              8 Claims                                     - (S)              - (S)
                                                                       $53,877.86 (A)     $29,566.97 (A)
                                                                                - (B)              - (B)
                                                                       $13,238.49 (P)               - (P)
                                                                       $56,895.22 (U)     $94,444.60 (U)
                                                                      $124,011.57 (T)    $124,011.57 (T)




                                                                                                                                  Page 2 of 2
